Citation Nr: 9912516	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  95-31 576	)	DATE
	)


On appeal from the decision of the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of 
frostbite injuries to the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1943 to June 1946.

2.	On April 16, 1999, the Board received notification that 
the veteran died on June [redacted], 1998.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R.§ 20.1302 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died on June [redacted], 1998, during 
the pendency of his appeal.  As a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  This appeal on the merits has become 
moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West Supp. 1998); 38 C.F.R. § 20.1302(1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The appeal is dismissed.


		
      JANE E. SHARP
	Member, Board of Veterans' Appeals


